 



EXHIBIT 10.4

NON-EMPLOYEE DIRECTOR STOCK OPTION
APAC CUSTOMER SERVICES, INC.
STOCK OPTION AGREEMENT
     This Agreement is entered into and made effective as of «Option_Date» by
and between APAC Customer Services, Inc., an Illinois corporation (the
“Company”), and «First_Name» «Middle_Name» «Last_Name» (the “Optionee”).
WITNESSETH:
     WHEREAS, the Company has granted the Optionee the right to purchase common
stock of the Company, par value of $.01 per share (“Shares”), as authorized
under the APAC Customer Services, Inc. 2005 Incentive Stock Plan, as amended
from time to time (the “Plan”);
     NOW, THEREFORE, in consideration of the premises and mutual covenants set
forth in this Agreement, the Company and Optionee hereby agree as follows:
     1. Grant of Option. Subject to the terms and conditions provided in this
Agreement and the Plan, the Company hereby grants to the Optionee a nonqualified
stock option to purchase all or part of «Shares_Granted» Shares of the Company
(the “Option”) at a per share purchase price of «Option_Price», effective as of
«Option_Date» (the “Grant Date”).
     2. Time of Exercise.
     (a) Except as provided below in this paragraph, from and after
«Vest_Date_Period1», as long as the Optionee continues to provide Services to
the Company or one of its Subsidiaries, the Option shall become exercisable, to
a maximum cumulative extent, in accordance with the following schedule:

      Date   Cumulative Number of Shares «Vest_Date_Period_1»   One-third of
Shares
(rounded to the nearest whole Share) «Vest_Date_Period_2»   One-third of Shares
(rounded to the nearest whole Share) «Vest_Date_Period_3»   100% of Shares

Notwithstanding the foregoing, the Option may not be exercised for fractional
Shares and the Option may not be exercised for less than 100 Shares at a time,
unless it is for the balance of the Shares available under the Option.
     (b) Notwithstanding paragraph 2(a), if (i) the Optionee’s Service
terminates due to death or “Retirement” (as each such capitalized term is
defined below in paragraph 4 or in the Plan), or (ii) a “Change in Control” (as
defined below in paragraph 4) occurs while the Optionee

 



--------------------------------------------------------------------------------



 



is providing Services, the Option shall become exercisable with respect to all
Shares covered by the Option.
     3. Term of Option. Except as provided in the next two sentences, the term
of the Option shall be for a ten (10) year period, beginning on the Grant Date
and ending on «Expiration_Date_Period1» (the “Expiration Date”). If the
Optionee’s Service terminates for any reason other than cause, the Option shall
expire on the earlier of: (i) the fifth (5th) anniversary of the termination of
the Optionee’s Service, or (ii) the Expiration Date. If the Optionee’s Service
terminates for “cause” before a Change in Control, the Option shall expire
immediately and all rights to purchase Shares hereunder shall cease. For
purposes of this Agreement, “cause” shall be determined by the Board of
Directors (the “Board”), in its discretion.
     4. Definitions. For purposes of this Agreement, the following definitions
shall apply:
     (a) A “Change in Control” shall be deemed to have occurred if (i) a tender
offer shall be made and consummated for the ownership of more than 50% of the
outstanding voting securities of the Company, (ii) the Company shall be merged
or consolidated with another corporation and as a result of such merger or
consolidation less than 50% of the outstanding voting securities of the
surviving or resulting corporation shall be owned in the aggregate by the former
shareholders of the Company, as the same shall have existed immediately prior to
such merger or consolidation, (iii) the Company shall sell all or substantially
all of its assets to another corporation which is not a wholly-owned subsidiary
or affiliate, (iv) as the result of, or in connection with, any contested
election for the Board of Directors, or any tender or exchange offer, merger or
business combination or sale of assets, or any combination of the foregoing (a
“Transaction”), the persons who were Directors of the Company before the
Transaction shall cease to constitute a majority of the Board of Directors of
the Company, or any successor thereto, or (v) a person, within the meaning of
Section 3(a)(9) or of Section 13(d)(3) of the Securities and Exchange Act of
1934 (“Exchange Act”), other than any employee benefit plan then maintained by
the Company, shall acquire more than 50% of the outstanding voting securities of
the Company (whether directly, indirectly, beneficially or of record). For
purposes hereof, ownership of voting securities shall take into account and
shall include ownership as determined by applying the provisions of Rule
13d-3(d)(1)(i) pursuant to the Exchange Act. Notwithstanding the foregoing,
(i) a Change in Control will not occur for purposes of this Agreement merely due
to the death of Theodore G. Schwartz, or as a result of the acquisition, by
Theodore G. Schwartz, alone or with one or more affiliates or associates, as
defined in the Exchange Act, of securities of the Company, as part of a
going-private transaction or otherwise, unless Mr. Schwartz or his affiliates,
associates, family members or trusts for the benefit of family members
(collectively, the “Schwartz Entities”) do not control, directly or indirectly,
at least twenty-seven percent (27%) of the resulting entity, and (ii) if the
Schwartz Entities control, directly or indirectly, less than twenty-seven
percent (27%) of the Company’s voting securities while it is a public company,
then “33-1/3%” shall be substituted for “50%” in clauses (i) and (v) of the
first sentence of this paragraph, and “66-2/3%” shall be substituted for “50%”
in clause (ii) of the first sentence of this paragraph.

2



--------------------------------------------------------------------------------



 



     (b) “Retirement” shall mean the Optionee’s termination of Service on or
after the date on which the Optionee’s age plus Service equals or exceeds 62,
provided that the Optionee is at least age 50, and has served as a member of the
Board for at least six years, or if the Board, in its discretion, designates
such termination as a Retirement irrespective of such Optionee’s age and/or
Service.
     (c) “Service” shall mean (i) an employee-employer relationship between the
Optionee and the Company or any of its Subsidiaries, (ii) service to the Company
or any of its Subsidiaries provided by the Optionee as a member of the Company’s
or such Subsidiary’s Board of Directors, or (iii) service by the Optionee as a
consultant or independent contractor. Optionee will not be treated as
terminating Service (A) where there is a simultaneous reemployment or continuing
employment of the Optionee by the Company or any of its Subsidiaries, (B) where
there is a simultaneous establishment of a consulting relationship or continuing
consulting relationship between the Optionee and the Company or any of its
Subsidiaries, or (C) if the Optionee continues to serve as a member of the Board
of Directors of the Company or any of its Subsidiaries after the termination of
an employee-employer or consulting relationship, in which case, the Optionee’s
Service will cease on the date the Optionee no longer is employed by the Company
or any of its Subsidiaries, no longer performs services as a consultant, and is
no longer a member of the Board of Directors of the Company or any of its
Subsidiaries. The Committee, in its sole discretion, shall determine the effect
of all matters and questions relating to terminations of Service, including, but
not by way of limitation, the question of whether a particular leave of absence
constitutes a termination of Service.
     5. Method of Exercise.
     (a) The Option may be exercised only by delivering written notice to the
Treasurer of the Company. Contemporaneously with such delivery, the Optionee
shall tender the full purchase price of the Shares by any of the following
methods or combination thereof:
     (i) A certified or cashier’s check payable to the order of the Company;
     (ii) Certificates of Shares of the Company that have been held by the
Optionee for at least (6) six months (or such longer period as may be required
to avoid a charge to earnings for financial reporting purposes) that have a fair
market value equal to such purchase price or the portion thereof so paid on the
date of exercise, or delivery by the Optionee of a written attestation of the
same; and/or
     (iii) A copy of irrevocable instructions to a broker to promptly deliver to
the Company the amount of proceeds from a sale of Shares having a fair market
value equal to the exercise price. To facilitate the foregoing, the Company may
enter into agreements for coordinated procedures with one or more brokerage
firms. Exercise of the Option pursuant to this subparagraph (a)(iii) shall be
subject to trading policies established by the Company and applicable to the
Optionee.
     (b) In addition to tendering payment, the Optionee (or the purchaser under
paragraph 6 below) shall furnish such other documents or representations as the
Company may reasonably

3



--------------------------------------------------------------------------------



 



request in order to comply with securities, tax or other laws then applicable to
the exercise of the Option.
     6. Non-Transferability; Death. The Option is not transferable by the
Optionee other than by will or the laws of descent and distribution and is
exercisable during the Optionee’s lifetime only by him. If the Optionee dies
during Optionee’s Service, the Option may be exercised until the earlier of
(i) the fifth (5th) anniversary of the termination of the Optionee’s Service, or
(ii) the Expiration Date by his estate or the person to whom the Option passes
by will or the laws of descent and distribution, but only to the extent that the
Optionee could have exercised the Option on the date of his death as determined
above under paragraph 2. Notwithstanding the foregoing, the Option may be
transferred to members of the Optionee’s immediate family (which for purposes of
this Option shall be limited to the Optionee’s spouse, children and
grandchildren), or to one or more trusts for the benefit of the Optionee’s
family members (as defined above) or to one or more partnerships in which such
family members and/or trusts are the only partners.
     7. Registration. Any Shares issued pursuant to the Optionee’s exercise of
the Option hereunder shall be Shares that are listed on The NASDAQ Stock Market
or other nationally recognized stock exchange, and registered under the
Securities Act of 1933, as amended.
     8. Adjustments.
     (a) If the Company shall at any time change the number of issued Shares
without new consideration to the Company (such as by stock dividend, stock
split, recapitalization, reorganization, exchange of shares, liquidation,
combination or other change in corporate structure affecting the Shares) or make
a distribution of cash or property which has a substantial impact on the value
of issued Shares, the total number of Shares hereunder and the per share
purchase price shall be adjusted pursuant to the terms of the Plan.
     (b) In the case of any sale of assets, merger, consolidation, combination
or other corporate reorganization or restructuring of the Company with or into
another corporation which results in the outstanding Shares being converted into
or exchanged for different securities, cash or other property, or any
combination thereof (an “Acquisition”), subject to the terms of the Plan, the
Optionee shall have the right thereafter and during the term of the Option
(subject however to all of the terms and conditions set forth herein), to
receive upon exercise thereof the Acquisition Consideration (as defined below)
receivable upon the Acquisition by a holder of the number of Shares which might
have been obtained upon exercise of the Option or portion thereof, as the case
may be, immediately prior to the Acquisition. The term “Acquisition
Consideration” shall mean the kind and amount of securities, cash or other
property or any combination thereof receivable in respect of one Share upon
consummation of an Acquisition.
     9. Subject to Plan. The Option is subject to all of the terms and
conditions set forth in the Plan. Any capitalized terms not defined herein shall
be subject to the definitions set forth in the Plan. This Agreement hereby
incorporates the Plan by reference. In the event that the Agreement is silent on
any term or condition contained in the Plan, such term or condition shall be
governed by and administered in accordance with the terms and conditions of the
Plan. In the

4



--------------------------------------------------------------------------------



 



event of any discrepancy between the express terms and conditions of this
Agreement and those of the Plan, the terms and conditions of the Plan shall
control.
     10. Administration and Interpretation. The Compensation Committee of the
Board of Directors of the Company (the “Committee”) shall administer and
interpret the terms and provisions of this Agreement. Any interpretation and
construction by the Committee of any term or provision of the Plan, this
Agreement, or other matters related to the Plan shall be final, conclusive and
binding upon the Optionee and his or her heirs.
     11. Compliance with Code Section 409A. To the extent that any Award under
this Agreement becomes subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), it is intended that such Award be in compliance
with Code Section 409A and the terms of the Plan and this Agreement shall be
construed, to the fullest extent possible, to be in compliance with Code
Section 409A.
     12. Enforceability. This Agreement shall be binding upon the Optionee and
his estate, assignee, transferee, personal representative and beneficiaries.
     13. Governing Law; Severability. This Agreement shall be construed,
interpreted and enforced in accordance with the laws of the State of Illinois.
If any one provision of this Agreement shall be determined invalid or
unenforceable, such determination shall have no effect on the remaining
provisions.
     14. Service Rights. Nothing contained herein shall confer upon the Optionee
any right to continue Service, or to limit or interfere with the right of the
Company to terminate the Optionee’s Service.
     15. Shareholders Rights. The Optionee or other person or entity exercising
the Option shall have no rights as a shareholder of record of the Company with
respect to Shares issuable upon the exercise of the Option until such Shares
have been issued.
     16. Entire Agreement. This Agreement contains the entire understanding of
the Company and the Optionee with respect to the terms of the Option granted
hereunder, and shall not be modified or amended on or after the Grant Date,
except in writing, signed by both parties. A waiver by either party under this
Agreement shall not be deemed to be a waiver of any later default.
     17. Notices. All notices under this Agreement shall be in writing and shall
be deemed to have been made when delivered or mailed by registered, or certified
mail, or by a nationally recognized overnight delivery service, postage or
charges prepaid. All notices to the Company shall be sent to:

5



--------------------------------------------------------------------------------



 



            APAC Customer Services, Inc.
Six Parkway North Center
First Floor
Deerfield, IL 60015
Attn: General Counsel   

     All notices to the Optionee shall be sent to the Optionee’s last known
address on the Company’s records, or such other address as the Optionee may
furnish to the Company.
* * *
     IN WITNESS WHEREOF, the Company and the Optionee have caused this Agreement
to be executed on the date first above written.

            APAC Customer Services, Inc.
      By:           Its: Senior Vice President and Chief Financial Officer     
        Optionee:            «First_Name» «Middle_Name» «Last_Name»     

6